Citation Nr: 0806906	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  04-16 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether a timely appeal was received to the April 2003 rating 
decision which denied a compensable evaluation for hearing 
loss.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1955 to August 
1982.  

The issue of entitlement to increased rating for hearing loss 
came to the Board of Veterans' Appeals (Board) from an 
October 2004 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 2007, the 
Board remanded the above matter for further development to 
clarify the appellate status of the hearing loss issue.  


FINDINGS OF FACT

1. In April 2003, the Waco, Texas RO continued the denial of 
the veteran's claim of entitlement to compensable evaluation 
for bilateral hearing loss.  On May 1, 2003, notice was sent 
to the veteran.

2. In June 2003, a notice of disagreement with respect to the 
April 2003 rating decision was received from the veteran.

3. On July 25, 2003, a statement of the case that addressed 
the April 2003 rating decision was mailed by the RO to the 
veteran.

4. A substantive appeal to the April 2003 rating decision 
denying a compensable evaluation for hearing loss was 
received on May 24, 2004, more than one year after the April 
2003 rating decision.  


CONCLUSION OF LAW

The requirements for a timely substantive appeal to the April 
2003 rating decision, which denied a compensable evaluation 
for bilateral hearing loss, have not been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 
20.303, 20.305 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board has considered whether further development of this 
claim is warranted under the Veterans Claims Assistance Act 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  Because the claim is being denied as 
a matter of law, no further development under the VCAA or 
previously existing law is warranted.  Mason v. Principi, 16 
Vet. App. 129, 132 (2002); see generally Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000); see also Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc) (holding that the VCAA is not 
applicable where it could not affect a pending matter and 
could have no application as a matter of law).

Criteria & Analysis

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the 
RO is to issue a statement of the case.  38 C.F.R. § 19.26.  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

By rating decision in April 2003, the RO continued a denial 
of a compensable evaluation for bilateral hearing loss.  The 
RO also denied a higher rating for service-connected 
hypertension.  The veteran filed a notice of disagreement as 
to both issues in June 2003, and the RO issued a statement of 
the case addressing both issues in July 2003.  In September 
2003, the RO received a Statement in Support of Claim (VA 
Form 21-4138) which addressed only the hypertension issue.  
The RO accepted this communication as a timely substantive 
appeal on the hypertension issue.  However, the September 
2003 communication did not mention the hearing loss issue or 
in any manner offer any contentions or argument as to that 
issue.  It could therefore not be viewed as a substantive 
appeal on the hearing loss issue.  A VA Form 9 which 
referenced the hearing loss issue was subsequently received 
on May 24, 2004.  However, this communication was received 
more than one year after notice of the April 2003 rating 
decision and more than 60 days after issuance of the July 
2003 statement of the case.  Therefore, it cannot be viewed 
as a timely substantive appeal on the hearing loss issue.    

As the appellant missed the statutory deadline for filing his 
appeal, the pertinent facts in this case are not in dispute 
and the law is dispositive.  The appellant's claim must 
therefore be denied because it is without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

A timely appeal to the April 2003 rating decision denying a 
compensable evaluation for bilateral hearing loss was not 
received.  The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


